DETAILED ACTION
Response to Amendment
This action is in response to the amendment after non-final filed 20 April 2022.  Claims 1-18 are pending.

Response to Arguments
Applicant’s arguments filed with respect to the rejection(s) of claim(s) 1-18 under 35 USC 102 as being unpatentable under Ghosh (US Publication no. 2020/0306546) in view of Haasl et al. (US Publication no. 2018/0264262) have been fully considered and are persuasive.  The cited references omit a teaching regarding a tip electrode on the pacemaker device.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Koop et al. (US Publication no. 2019/0192863).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-18 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Koop et al. (US Publication no. 2019/0192863).
In regard to claims 1, 14, 15, and 18, Koop et al. describe a leadless pacemaker 20 (para 63-66).  Figure 11 shows circuitry within the pacemaker 20 including a communication module 502 (i.e., communication unit), a pulse generator module 504 (i.e., a therapy unit for generating electrical signals to electrically stimulation tissue through an array of electrodes 514, 514’), an energy storage module 512, processing module 510, and sensing modules 506, 508 (para 132-135).  The leadless pacemaker 20 of Koop et al. includes a distal extension member 28, the distal extension member comprising a tip electrode 40(e.g., figure 3) and a fixation mechanism 52 comprising anchors 54 (para 76-79).  The fixation mechanism 52 may be conductive and contain one or more electrodes and may act as an antenna (para 80).
In regard to claim 2, Koop et al. teach that the fixation mechanism 52 may include an electrode or serve as an antenna, wherein it is considered that with these features, the fixation mechanism would be connected to the pulse generator module 504 and communication module 502.
In regard to claim 3, the processing module may comprise switching circuitry to switch connection of the electrodes to the pulse generator module 502 or to the communication module (para 147). The switching circuitry is considered similar in function to the signal splitter as claimed.  
In regard to claim 4, the electrodes along the distal extension of Koop et al. and electrode optionally part of fixation mechanism 52 are configured to provide both pacing and sensing functions and are considered capable of functioning in the arrangement as claimed.
In regard to claims 5 and 6, the leadless pacemaker 20 of Koop et al. includes the tip electrode 40 at the distal end of distal extension member, and the housing may support electrodes 30 and 32 (e.g., fig. 3), wherein electrode 30 is located at the proximal end of the housing and are considered equivalents of ring electrodes (para 68, 70, and 71).  The polarity of the electrodes may be configured as an anode or cathode and/or switched.  Additionally, the electrode and processing module 510 are capable of sensing and discriminating between near-field and far-field sensed events (para 84).
In regard to claims 7 and 8, Koop et al. teach that the fixation mechanism 52 may take on the form of any well known fixation device including tines, helical coils, talons, or other anchors (para 77).
In regard to claims 9 and 10, Koop et al. show in figure 11 a pulse generator module 504 (therapy delivery circuit) and communication module 502 connected to each other thru processing module 510.  While there is no direct connection, the circuitry connections of Koop et al. still permit communication between modules 502 and 504.  The claimed direct connection is considered one of various designs that may be chosen by one of ordinary skill.  Additionally, in this manner taught by Koop et al., the processing module 510 may serve as an integrating unit since it is configured to process data to be sent or received by pulse generator module 504 and communication module 502 (para 147).
	In regard to claim 11, Koop et al. include an energy storage module to act as a power supply to the modules contained within pacemaker 20 (para 139 and 140).
	In regard to claim 12, the fixation mechanism 52 relied on in Koop et al. may comprise electrodes or be used as an antenna, wherein it is considered that these possibilities include use of conductive materials.
	In regard to claim 13, anchors 54 of fixation mechanism 54 may be formed from Nitinol (para 77). 
	In regard to claims 16 and 17, the pacemaker of Koop et al. includes electrodes and processing module 510 capable of sensing and discriminating between near-field and far-field sensed events (para 84).  Such far-field sensing includes sensing of far-field atrial activation activity (i.e., P-waves) (para 86).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T GEDEON whose telephone number is (571)272-3447. The examiner can normally be reached M-F 8:00 am to 5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN T GEDEON/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        7 September 2022